MEMORANDUM2
W.H. and Rae Ann Graham appeal pro se the district court’s summary judgment for defendants in the Grahams’ civil rights action alleging discrimination and denial of access to a public accommodation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, see Summers v. A. Teichert & Son, Inc., 127 F.3d 1150, 1152 (9th Cir.1997), and we affirm.
Because the Grahams failed to raise a genuine issue of material fact as to whether they were discriminated against based on a protected status, the district court properly granted summary judgment. See 42 U.S.C. § 2000a(a) (prohibiting discrimination in places of public accommodation “on the ground of race, color, religion, or national origin”).
In addition, because there was no genuine issue as to whether the challenged *454conduct was state action, the district court properly granted summary judgment on the Grahams’ equal protection and First Amendment claims. See Central Hardware Co. v. NLRB, 407 U.S. 539, 547, 92 S.Ct. 2238, 33 L.Ed.2d 122 (1972) (“The First and Fourteenth Amendments are limitations on state action, not on action by the owner of private property used only for private purposes.”).
We deny appellants’ motion for sanctions.
We grant appellees’ Motion to Strike Supplement to Brief. The clerk shall strike appellants’ Supplement to Brief received on November 17, 2000.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.